              Case 2:20-cr-00007-JAM Document 21 Filed 04/15/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-007 JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   STEVEN MICHAEL ROBERTS,                            DATE: May 5, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for a status conference on May 5, 2020. On March 17, 2020, this Court filed

18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00007-JAM Document 21 Filed 04/15/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on May 5, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 9,

28 2020 at 9:15 a.m., and to exclude time between May 5, 2020, and June 9, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00007-JAM Document 21 Filed 04/15/20 Page 3 of 4


 1        3.      The parties agree and stipulate, and request that the Court find the following:

 2                a)     On January 16, 2020, the government produced four disks of discovery to defense

 3        counsel, which included documents, photos, and audio and video recordings.

 4                b)     Counsel for defendant desires additional time to review the discovery and to meet

 5        with her client about the case. The defendant was released to a 90-day residential treatment

 6        program on March 2, 2020, and his anticipated completion date is May 31, 2020. Counsel for

 7        the defendant informed the government that the defendant’s participation in the treatment

 8        program has made communication between counsel and the defendant difficult. As described

 9        below, the COVID-19 pandemic is also now making it difficult for defense counsel to meet with

10        her client.

11                c)     Counsel for defendant believes that failure to grant the above-requested

12        continuance would deny him/her the reasonable time necessary for effective preparation, taking

13        into account the exercise of due diligence.

14                d)     The government does not object to the continuance.

15                e)     In addition to the public health concerns cited by General Order 611 and

16        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17        this case because the pandemic is delaying counsel’s ability to become familiar with the case and

18        her client. Sacramento County has directed individuals not to leave their residences except to

19        perform essential activities. For the health of the defendant, counsel, and the public, it is

20        important to minimize personal contacts. Defense counsel has been representing the defendant

21        for just four months, and defense counsel wishes to conduct further in-person meetings with her

22        client to discuss the case and go over documents.

23                f)     Based on the above-stated findings, the ends of justice served by continuing the

24        case as requested outweigh the interest of the public and the defendant in a trial within the

25        original date prescribed by the Speedy Trial Act.

26                g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27        et seq., within which trial must commence, the time period of May 5, 2020 to June 9, 2020,

28        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

     STIPULATION REGARDING EXCLUDABLE TIME              3
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00007-JAM Document 21 Filed 04/15/20 Page 4 of 4


 1          because it results from a continuance granted by the Court at defendant’s request on the basis of

 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 3          of the public and the defendant in a speedy trial.

 4          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: April 10, 2020                                    MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ MIRIAM R. HINMAN
12                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
13

14
     Dated: April 14, 2020                                    /s/ CHRISTINA SINHA
15                                                            CHRISTINA SINHA
16                                                            Counsel for Defendant
                                                              Steven Michael Roberts
17

18

19
                                            FINDINGS AND ORDER
20
            IT IS SO FOUND AND ORDERED this 14th day of April, 2020.
21

22                                                           /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
23                                                     UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
